UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7270



CLARENCE JAY LYNCH,

                                             Petitioner - Appellant,

          versus


GEORGE M. MCMILLAN, Sheriff, Roanoke City,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-230-7)


Submitted:   December 19, 2003            Decided:   January 9, 2004



Before WIDENER, WILKINSON, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Emmette Pilgreen, IV, Harvey Sidney Lutins, LUTINS & PILGREEN,
P.C., Roanoke, Virginia, for Appellant. Amy L. Marshall, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clarence Jay Lynch seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   The order is appealable only if a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Lynch has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                 - 2 -